Citation Nr: 1828614	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  15-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a kidney disability, including as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Utah Department of Veterans and Military Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The most probative evidence fails to link a current kidney disability to service, or a service connected disability.  

2.  The Veteran's current kidney disability has been linked to obstructive uropathy due to prostatic hypertrophy.  


CONCLUSION OF LAW

The criteria for service connection a kidney disability, including as secondary to service-connected diabetes mellitus type II have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that he has diabetic nephropathy secondary to service-connected diabetes mellitus type 2. See December 2013 Notice of Disagreement. 

Service treatment records are negative for complaints, treatment, or diagnosis of kidney disease, and no such disability is seen for many years post service.  

Various VA treatment records list macroalbuminuric diabetic nephropathy as a problem, however, these records do not show a confirmed clinical diagnosis of a diabetic related disorder.

The Veteran attended a VA renal examination in October 2013. The examiner diagnosed acute renal failure due to obstructive uropathy, which is due to benign prostatic hypertrophy (BPH). 

In his October 2015 Board hearing, the Veteran testified to receiving kidney treatment at St. Mary's Hospital in Grand Junction VAMC. 

Subsequent medical records received from St Mary's Hospital received November 2015 indicate a diagnosis of acute kidney failure but again, no diagnosis of diabetic nephropathy was noted.

The remaining medical evidence of record is silent for a diagnosis of diabetic nephropathy. 
In this case, the most probative evidence fails to show the Veteran's kidney disorder is either related to service, or to a service connected disability.  Rather, it appears to be a consequence of an obstructive uropathy due to benign prostatic hypertrophy.  Accordingly, a basis upon which to establish service connection has not been presented.  


ORDER


Entitlement to service connection for a kidney disability, including as secondary to service-connected diabetes mellitus type II is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


